


Exhibit 10.14

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT (“Agreement”) made as of the 12th day of December, 2007, by and
among Leesport Financial Corp., a Pennsylvania business corporation
(“Leesport”), Leesport Bank, a Pennsylvania banking institution (the “Bank”),
and Terry Favilla, an adult individual (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Employee will initially be serving as Senior Vice President and
Controller/Treasurer; and

 

WHEREAS, Leesport and the Bank consider the continued services of the Employee
to be in the best interest of Leesport, the Bank, their affiliated companies and
the shareholders of Leesport; and

 

WHEREAS, Leesport and the Bank desire to induce the Employee to remain in the
employ of the Employee’s then employer (whether it be Leesport or any company
affiliated with Leesport (the “Employer”)) on an impartial and objective basis
in the event of a proposed transaction pursuant to which a Change in Control (as
defined in Section 2(c)) will occur, if completed.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 


1.  TERM OF AGREEMENT AND RELATED MATTERS.


 


(A)  IN GENERAL.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE TERM OF THIS
AGREEMENT WILL BE FOR A PERIOD OF THREE YEARS COMMENCING ON THE DATE OF
DECEMBER 12, 2007 AND ENDING ON DECEMBER 12, 2010.


 


(B)  TERMINATION FOR CAUSE.  NOTWITHSTANDING THE PROVISIONS OF SECTION 1(A),
THIS AGREEMENT WILL TERMINATE AUTOMATICALLY UPON TERMINATION FOR CAUSE OF THE
EMPLOYEE’S EMPLOYMENT BY THE EMPLOYER.  AS USED IN THIS AGREEMENT, THE TERM
“TERMINATION FOR CAUSE” MEANS:


 


(I)  PRIOR TO THE PUBLIC ANNOUNCEMENT OF A TRANSACTION INVOLVING AN ACTUAL OR
POTENTIAL CHANGE IN CONTROL, TERMINATION FOR ANY REASON; AND


 


(II) CONCURRENT WITH OR FOLLOWING THE PUBLIC ANNOUNCEMENT OF A TRANSACTION
INVOLVING AN ACTUAL OR POTENTIAL CHANGE IN CONTROL, TERMINATION FOLLOWING:
 (A) EXCEPT IF ATTRIBUTABLE TO PHYSICAL OR MENTAL ILLNESS OR INJURY, THE WILLFUL
FAILURE OF THE EMPLOYEE TO MATERIALLY PERFORM THE EMPLOYEE’S DUTIES, BUT ONLY
AFTER WRITTEN DEMAND SPECIFICALLY IDENTIFYING THE BASIS FOR THE EMPLOYEE’S
ALLEGED NON-PERFORMANCE AND THE EMPLOYEE’S CONTINUED FAILURE TO PERFORM
THEREAFTER, AND, IF THE TERMINATION IS BEFORE THE ACTUAL OCCURRENCE OF A CHANGE
IN CONTROL, ONLY AFTER A VOTE OF AT LEAST TWO-THIRDS OF LEESPORT’S DIRECTORS
THEN IN OFFICE; (B) A WILLFUL MATERIAL VIOLATION BY THE EMPLOYEE OF ANY
APPLICABLE CODE OF CONDUCT OR SIMILAR POLICY APPLICABLE TO


 


1

--------------------------------------------------------------------------------



 


EMPLOYEES OF THE EMPLOYER; (C) THE CONVICTION OF THE EMPLOYEE OF, OR PLEA OF
NOLO CONTENDERE TO, A FELONY OR A CRIME OF MORAL TURPITUDE; OR (D) THE REMOVAL
OR PROHIBITION OF THE EMPLOYEE FROM BEING AN INSTITUTION-AFFILIATED PARTY BY A
FINAL ORDER OF AN APPROPRIATE FEDERAL BANKING AGENCY PURSUANT TO SECTION 8(E) OF
THE FEDERAL DEPOSIT INSURANCE ACT OR ANY OTHER PROVISION OF APPLICABLE LAW.


 

If, following a public announcement involving an actual or potential Change in
Control , a proposed transaction is terminated without completion, this
Agreement shall thereafter be construed as though no such announcement had ever
been made; provided, however, that the rights associated with any termination of
employment during the interim period shall be determined by reference to
subsection (ii) above.

 

Notwithstanding the preceding provisions of this subsection, prior to the public
announcement of a transaction involving an actual or potential Change in
Control, a transfer of the Employee to a new Employer which is Leesport, the
Bank or an affiliate of either shall not be deemed a Termination for Cause and
this Agreement shall continue in force.

 

If the Employee’s employment is terminated for Cause, the Employee’s rights
under this Agreement shall cease as of the effective date of such termination.

 


(C)  VOLUNTARY TERMINATION, RETIREMENT, OR DEATH.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 1(A), THIS AGREEMENT WILL TERMINATE AUTOMATICALLY UPON THE
VOLUNTARY TERMINATION OF THE EMPLOYEE’S EMPLOYMENT (OTHER THAN IN ACCORDANCE
WITH SECTION 2), THE EMPLOYEE’S RETIREMENT ON OR AFTER AGE SIXTY-FIVE (65) OR
THE EMPLOYEE’S DEATH.  IN ANY SUCH EVENT, THE EMPLOYEE’S RIGHTS UNDER THIS
AGREEMENT SHALL CEASE AS OF THE EFFECTIVE DATE OF SUCH TERMINATION; PROVIDED,
HOWEVER, THAT IF THE EMPLOYEE DIES AFTER A NOTICE OF TERMINATION (AS DEFINED IN
SECTION 2(B)) IS DELIVERED BY THE EMPLOYEE IN ACCORDANCE WITH SUCH SECTION, THE
PAYMENTS DESCRIBED IN SECTION 3 WILL NONETHELESS BE MADE TO THE PERSON OR
PERSONS DETERMINED PURSUANT TO SECTION 9(B).


 


(D)  DISABILITY.  NOTWITHSTANDING THE PROVISIONS OF SECTION 1(A), THIS AGREEMENT
WILL TERMINATE AUTOMATICALLY UPON THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT
BY REASON OF THE EMPLOYEE’S DISABILITY.  IN SUCH EVENT, THE EMPLOYEE’S RIGHTS
UNDER THIS AGREEMENT WILL CEASE AS OF THE EFFECTIVE DATE OF SUCH TERMINATION;
PROVIDED, HOWEVER, THAT IF THE EMPLOYEE BECOMES DISABLED AFTER A NOTICE OF
TERMINATION IS DELIVERED BY THE EMPLOYEE IN ACCORDANCE WITH SECTION 2(B), THE
EMPLOYEE WILL NONETHELESS BE ENTITLED TO RECEIVE THE PAYMENTS DESCRIBED IN
SECTION 3.  AS USED IN THIS AGREEMENT, THE TERM “DISABILITY” MEANS
INCAPACITATION, BY ACCIDENT, SICKNESS OR OTHERWISE, SUCH THAT THE EMPLOYEE IS
RENDERED UNABLE TO PERFORM THE ESSENTIAL DUTIES REQUIRED OF THE EMPLOYEE BY THE
EMPLOYEE’S THEN POSITION WITH THE EMPLOYER, NOTWITHSTANDING REASONABLE
ACCOMMODATION, FOR A PERIOD OF SIX (6) CONSECUTIVE MONTHS.


 


2.  TERMINATION FOLLOWING A CHANGE IN CONTROL.


 


(A)  EVENTS GIVING RIGHT TO TERMINATE FOR GOOD REASON.  IF A PUBLIC ANNOUNCEMENT
OF A TRANSACTION INVOLVING AN ACTUAL OR POTENTIAL CHANGE IN CONTROL OCCURS AND,
CONCURRENTLY THEREWITH OR DURING A PERIOD OF EIGHTEEN (18) MONTHS THEREAFTER, AN
EVENT CONSTITUTING GOOD REASON ALSO OCCURS WITH RESPECT TO THE EMPLOYEE, THE
EMPLOYEE MAY TERMINATE THE EMPLOYEE’S EMPLOYMENT IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2(B) AND, THEREUPON, WILL BECOME


 


2

--------------------------------------------------------------------------------



 


ENTITLED TO THE PAYMENTS DESCRIBED IN SECTION 3.  AS USED IN THIS AGREEMENT, THE
TERM “GOOD REASON” MEANS ANY OF THE FOLLOWING EVENTS:


 


(I)    THE INVOLUNTARY TERMINATION OF THE EMPLOYEE’S EMPLOYMENT, OTHER THAN AN
INVOLUNTARY TERMINATION PERMITTED IN SECTIONS 1(B) AND (D);


 


(II)   A MATERIAL REDUCTION IN THE EMPLOYEE’S DUTIES OR RESPONSIBILITIES AS THE
SAME EXISTED IMMEDIATELY PRIOR TO PUBLIC ANNOUNCEMENT OF A TRANSACTION INVOLVING
AN ACTUAL OR POTENTIAL CHANGE IN CONTROL, OR AS THE SAME MAY BE INCREASED
THEREAFTER;


 


(III)  A REDUCTION IN THE EMPLOYEE’S BASE COMPENSATION BELOW A LEVEL THAT WAS IN
EFFECT IMMEDIATELY PRIOR TO THE PUBLIC ANNOUNCEMENT OF AN ACTUAL OR POTENTIAL
CHANGE IN CONTROL, OR AS MAY BE INCREASED THEREAFTER;


 


(IV)  THE FAILURE TO PROVIDE THE EMPLOYEE WITH A TOTAL COMPENSATION PACKAGE
(SALARY, WELFARE AND PENSION BENEFITS, STOCK OPTIONS AND A BONUS PLAN EVALUATED
ON THE BASIS OF BONUS POTENTIAL) REASONABLY COMPARABLE TO THE COMPENSATION
PACKAGE PROVIDED TO THE EMPLOYEE IMMEDIATELY PRIOR TO THE PUBLIC ANNOUNCEMENT OF
AN ACTUAL OR POTENTIAL CHANGE IN CONTROL, OR AS MAY BE INCREASED THEREAFTER;


 


(V)   THE REASSIGNMENT OF THE EMPLOYEE TO A PRINCIPAL OFFICE WHICH IS MORE THAN
THIRTY-FIVE (35) MILES FROM THE EMPLOYEE’S PRIMARY RESIDENCE AS OF THE DATE OF
THE PUBLIC ANNOUNCEMENT OF AN ACTUAL OR POTENTIAL CHANGE IN CONTROL; OR


 


(VI)  ANY MATERIAL BREACH OF THIS AGREEMENT BY THE EMPLOYEE’S EMPLOYER AT THE
RELEVANT TIME, COUPLED WITH THE FAILURE TO CURE THE SAME WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF WRITTEN NOTICE OF SUCH BREACH FROM THE EMPLOYEE.


 


(B)  NOTICE OF TERMINATION.  UPON THE OCCURRENCE OF AN EVENT OF GOOD REASON
SUBJECT TO SECTION 2(A), THE EMPLOYEE MAY, WITHIN NINETY (90) DAYS OF THE
OCCURRENCE OF ANY SUCH EVENT, RESIGN FROM EMPLOYMENT BY A NOTICE IN WRITING
(“NOTICE OF TERMINATION”) DELIVERED TO LEESPORT, WHEREUPON THE EMPLOYEE WILL
BECOME ENTITLED TO THE PAYMENTS AND BENEFITS DESCRIBED IN SECTION 3.  IN THE
CASE OF A TERMINATION DESCRIBED IN SECTION 2(A)(I), THE EMPLOYEE SHALL CONFIRM
THE EMPLOYEE’S INVOLUNTARY TERMINATION, IN WRITING, WITHIN NINETY (90) DAYS OF
THE DATE OF SUCH TERMINATION, AND SUCH CONFIRMATION WILL BE DEEMED A NOTICE OF
TERMINATION.


 


(C)  CHANGE IN CONTROL DEFINED.  AS USED IN THIS AGREEMENT, THE TERM “CHANGE IN
CONTROL” MEANS ANY OF THE FOLLOWING:


 


(I)  ANY “PERSON” (AS SUCH TERM IS USED FOR PURPOSES OF SECTION 13(D) OF THE
SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AS IN EFFECT ON THE DATE
HEREOF), OTHER THAN LEESPORT, A SUBSIDIARY OF LEESPORT, OR AN EMPLOYEE BENEFIT
PLAN OF LEESPORT OR A SUBSIDIARY OF LEESPORT (INCLUDING A RELATED TRUST),
BECOMES THE BENEFICIAL OWNER (AS DETERMINED PURSUANT TO RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY OF SECURITIES OF LEESPORT REPRESENTING
MORE THAN 24.9% OF (A) THE COMBINED VOTING POWER OF LEESPORT’S THEN OUTSTANDING
STOCK AND SECURITIES OR (B) THE AGGREGATE NUMBER OF SHARES OF LEESPORT’S THEN
OUTSTANDING COMMON STOCK;


 


3

--------------------------------------------------------------------------------



 


(II)   THE OCCURRENCE OF A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
LEESPORT OR THE BANK TO AN ENTITY WHICH IS NOT A DIRECT OR INDIRECT SUBSIDIARY
OF LEESPORT;


 


(III)  THE OCCURRENCE OF A REORGANIZATION, MERGER, CONSOLIDATION OR SIMILAR
TRANSACTION INVOLVING LEESPORT, UNLESS (A) THE SHAREHOLDERS OF LEESPORT
IMMEDIATELY PRIOR TO THE CONSUMMATION OF ANY SUCH TRANSACTION INITIALLY
THEREAFTER OWN SECURITIES REPRESENTING AT LEAST A MAJORITY OF THE VOTING POWER
OF THE SURVIVING OR RESULTING CORPORATION AND (B) THE DIRECTORS OF LEESPORT
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH TRANSACTION INITIALLY THEREAFTER
REPRESENT AT LEAST A MAJORITY OF THE DIRECTORS OF THE SURVIVING OR RESULTING
CORPORATION;


 


(IV)  A PLAN OF LIQUIDATION OR DISSOLUTION, OTHER THAN PURSUANT TO BANKRUPTCY OR
INSOLVENCY, IS ADOPTED FOR LEESPORT OR THE BANK;


 


(V)   DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO, AT THE
BEGINNING OF SUCH PERIOD, CONSTITUTED THE BOARD OF DIRECTORS OF LEESPORT CEASE
TO CONSTITUTE THE MAJORITY OF SUCH BOARD (UNLESS THE ELECTION OF EACH NEW
DIRECTOR WAS EXPRESSLY OR BY IMPLICATION APPROVED BY A MAJORITY OF THE BOARD
MEMBERS WHO WERE STILL IN OFFICE AND WHO WERE DIRECTORS AT THE BEGINNING OF SUCH
PERIOD); AND


 


(VI)  THE OCCURRENCE OF ANY OTHER EVENT WHICH IS IRREVOCABLY DESIGNATED AS A
“CHANGE IN CONTROL” FOR PURPOSES OF THIS AGREEMENT BY RESOLUTION ADOPTED BY A
MAJORITY OF THE THEN NON-EMPLOYEE DIRECTORS OF LEESPORT.


 

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred if a person becomes the beneficial owner, directly or indirectly, of
stock and securities representing more than 24.9% of the combined voting power
of Leesport’s then outstanding stock and securities or the aggregate number of
shares of Leesport’s then outstanding common stock solely as a result of an
acquisition by Leesport of its stock or securities which, by reducing the number
of securities or stock outstanding, increases the proportionate number of
securities or stock beneficially owned by such person; provided, however, that
if a person becomes the beneficial owner of more than 24.9% of the combined
voting power of stock and securities or the aggregate number of shares of common
stock by reason of such acquisition and thereafter becomes the beneficial owner,
directly or indirectly, of any additional voting stock or securities or common
stock (other than by reason of a stock split, stock dividend or similar
transaction), then a Change in Control will thereupon be deemed to have
occurred.

 


(D)  TERMINATION OF PROPOSED CHANGE IN CONTROL TRANSACTION.  IF, FOLLOWING A
PUBLIC ANNOUNCEMENT DESCRIBED IN SUBSECTION (A), A PROPOSED TRANSACTION IS
TERMINATED WITHOUT COMPLETION, THIS AGREEMENT SHALL THEREAFTER BE CONSTRUED AS
THOUGH NO SUCH ANNOUNCEMENT HAD EVER BEEN MADE; PROVIDED, HOWEVER, THAT THE
RIGHTS ASSOCIATED WITH ANY TERMINATION OF EMPLOYMENT OR THE GIVING OF A NOTICE
OF TERMINATION DURING THE INTERIM PERIOD SHALL BE DETERMINED WITHOUT REGARD TO
THIS SUBSECTION.


 


4

--------------------------------------------------------------------------------



 


3.  RIGHTS IN THE EVENT OF CERTAIN TERMINATIONS FOLLOWING CHANGE IN CONTROL.  IN
THE EVENT THE EMPLOYEE VALIDLY AND TIMELY DELIVERS A NOTICE OF TERMINATION TO
LEESPORT, THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE THE FOLLOWING PAYMENTS AND
BENEFITS:


 


(A)  BASIC PAYMENTS.  THE EMPLOYEE SHALL BE PAID AN AMOUNT EQUAL TO ONE (1.0)
TIMES THE SUM OF (I) THE EMPLOYEE’S HIGHEST ANNUALIZED BASE SALARY PAID TO THE
EMPLOYEE DURING THE YEAR OF TERMINATION OF EMPLOYMENT OR THE IMMEDIATELY
PRECEDING TWO (2.0) CALENDAR YEARS AND (II) THE HIGHEST CASH BONUS PAID TO THE
EMPLOYEE IN OR WITH RESPECT TO THE YEAR OF TERMINATION OF EMPLOYMENT OR THE
IMMEDIATELY PRECEDING TWO (2.0) CALENDAR YEARS.  PAYMENTS UNDER THIS
SECTION 3(A) SHALL BE MADE MONTHLY IN TWELVE (12) EQUAL INSTALLMENTS (WITHOUT
INTEREST) BEGINNING ON THE FIRST DAY OF THE MONTH IMMEDIATELY FOLLOWING THE
MONTH IN WHICH THE EMPLOYEE DELIVERS THE NOTICE OF TERMINATION AND CONTINUING ON
THE FIRST DAY OF EACH MONTH THEREAFTER.


 


(B)  HEALTH AND MEDICAL BENEFITS.  FOR A PERIOD OF ONE (1.0) YEAR FROM THE DATE
OF TERMINATION OF EMPLOYMENT, THE EMPLOYEE SHALL BE PROVIDED, AT NO CHARGE, WITH
A CONTINUATION OF HEALTH AND MEDICAL BENEFITS NO LESS FAVORABLE THAN THE HEALTH
AND MEDICAL BENEFITS IN EFFECT ON THE DATE OF TERMINATION OF THE EMPLOYEE’S
EMPLOYMENT.  TO THE EXTENT SUCH BENEFITS CANNOT BE PROVIDED UNDER A PLAN BECAUSE
THE EMPLOYEE IS NO LONGER AN EMPLOYEE OF THE EMPLOYER, A DOLLAR AMOUNT EQUAL TO
THE AFTER-TAX COST (ESTIMATED IN GOOD FAITH BY LEESPORT) OF OBTAINING SUCH
BENEFITS, OR SUBSTANTIALLY SIMILAR BENEFITS, SHALL BE PAID TO THE EMPLOYEE
PERIODICALLY, AS APPROPRIATE.


 


(C)  EXCISE TAX MATTERS.  NOTWITHSTANDING ANYTHING IN THIS SECTION OR ELSEWHERE
IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT THE PAYMENTS AND BENEFITS
PAYABLE HEREUNDER TO OR ON BEHALF OF THE EMPLOYEE, WHEN ADDED TO ALL OTHER
AMOUNTS AND BENEFITS PAYABLE TO OR ON BEHALF OF THE EMPLOYEE, WOULD RESULT IN
THE IMPOSITION OF AN EXCISE TAX UNDER SECTION 4999 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, THE AMOUNTS AND BENEFITS PAYABLE HEREUNDER SHALL BE REDUCED
TO SUCH EXTENT AS MAY BE NECESSARY TO AVOID SUCH IMPOSITION.  THE EMPLOYEE SHALL
HAVE THE RIGHT, WITHIN THIRTY (30) DAYS OF RECEIPT OF WRITTEN NOTICE FROM
LEESPORT, TO SPECIFY WHICH AMOUNTS AND BENEFITS SHALL BE REDUCED TO SATISFY THE
REQUIREMENTS OF THIS SUBSECTION.  ALL CALCULATIONS REQUIRED TO BE MADE UNDER
THIS SUBSECTION WILL BE MADE BY LEESPORT’S INDEPENDENT PUBLIC ACCOUNTANTS,
SUBJECT TO THE RIGHT OF THE EMPLOYEE’S REPRESENTATIVE TO REVIEW THE SAME.  THE
PARTIES RECOGNIZE THAT THE ACTUAL IMPLEMENTATION OF THE PROVISIONS OF THIS
SUBSECTION ARE COMPLEX AND AGREE TO DEAL WITH EACH OTHER IN GOOD FAITH TO
RESOLVE ANY QUESTIONS OR DISAGREEMENTS ARISING HEREUNDER.


 


(D)  PRIMARY OBLIGOR.  THE OBLIGATION TO MAKE PAYMENTS AND PROVIDE BENEFITS
UNDER THIS SECTION SHALL PRIMARILY BE THOSE OF THE EMPLOYEE’S EMPLOYER AS OF THE
DATE OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT.  IN THE EVENT THE EMPLOYER IS
NOT LEESPORT OR THE BANK, LEESPORT WILL CAUSE SUCH EMPLOYER TO MAKE REQUIRED
PAYMENTS AND PROVIDE REQUIRED BENEFITS.  TO THE EXTENT LEESPORT FAILS OR IS
UNABLE TO DO SO, IT SHALL MAKE SUCH PAYMENTS AND PROVIDE SUCH BENEFITS.


 


4.  LEGAL EXPENSES.  LEESPORT WILL PAY (OR CAUSE TO BE PAID) TO THE EMPLOYEE ALL
REASONABLE LEGAL FEES AND EXPENSES WHEN INCURRED BY THE EMPLOYEE IN SEEKING TO
OBTAIN OR ENFORCE ANY RIGHT OR BENEFIT PROVIDED BY THIS AGREEMENT, PROVIDED THE
EMPLOYEE ACTS IN GOOD FAITH WITH RESPECT TO ISSUES RAISED.


 


5

--------------------------------------------------------------------------------



 


5.  NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT
WILL, TO BE EFFECTIVE HEREUNDER, BE GIVEN TO LEESPORT, IN THE CASE OF NOTICES
GIVEN BY THE EMPLOYEE, AND WILL, TO BE EFFECTIVE HEREUNDER, BE GIVEN BY
LEESPORT, IN THE CASE OF NOTICES GIVEN TO THE EMPLOYEE.  ANY SUCH NOTICE WILL BE
DEEMED PROPERLY GIVEN IF IN WRITING AND IF MAILED BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID WITH RETURN RECEIPT REQUESTED, TO THE LAST KNOWN RESIDENCE
ADDRESS OF THE EMPLOYEE, IN THE CASE OF NOTICES TO THE EMPLOYEE, AND TO THE
PRINCIPAL OFFICE OF LEESPORT, IN THE CASE OF NOTICES TO LEESPORT.


 


6.  WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED, OR
DISCHARGED UNLESS SUCH WAIVER, MODIFICATION, OR DISCHARGE IS AGREED TO IN
WRITING AND SIGNED BY THE EMPLOYEE AND AN EMPLOYEE OFFICER OF LEESPORT
DESIGNATED FOR SUCH PURPOSE BY THE BOARD OF DIRECTORS OF LEESPORT.  NO WAIVER BY
ANY PARTY HERETO AT ANY TIME OF ANY BREACH BY ANOTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY WILL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


7.  ASSIGNMENT.  THIS AGREEMENT IS NOT ASSIGNABLE BY ANY PARTY HERETO, EXCEPT BY
LEESPORT AND THE BANK TO ANY SUCCESSOR IN INTEREST TO THE RESPECTIVE BUSINESSES
OF LEESPORT AND THE BANK.


 


8.  ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND, IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 18, SUPERSEDES ANY PRIOR AGREEMENT OF THE PARTIES.


 


9.  SUCCESSORS; BINDING EFFECT.


 


(A)  SUCCESSORS.  LEESPORT WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF LEESPORT AND/OR THE BANK TO
EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT (OR CAUSE IT TO BE
PERFORMED) IN THE SAME MANNER AND TO THE SAME EXTENT THAT LEESPORT, THE BANK OR
ANY AFFILIATED COMPANY OF EITHER WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  FAILURE BY LEESPORT TO OBTAIN SUCH ASSUMPTION AND
AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL CONSTITUTE A
MATERIAL BREACH OF THIS AGREEMENT UNDER SECTION 2(A)(VI).  AS USED IN THIS
AGREEMENT, “LEESPORT” AND THE “BANK” MEAN LEESPORT AND THE BANK AS HEREINBEFORE
DEFINED AND ANY SUCCESSOR TO THE BUSINESS AND/OR ASSETS OF LEESPORT AND/OR THE
BANK AS AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW, OR OTHERWISE.


 


(B)  BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, HEIRS, DISTRIBUTEES, DEVISEES, AND LEGATEES.  IF THE EMPLOYEE
SHOULD DIE WHILE ANY AMOUNT IS PAYABLE TO THE EMPLOYEE UNDER THIS AGREEMENT IF
THE EMPLOYEE HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED
HEREIN, WILL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE
EMPLOYEE’S SURVIVING SPOUSE OR, IF THERE IS NO SUCH PERSON, TO THE EMPLOYEE’S
ESTATE.


 


10.  CONTINUATION OF CERTAIN PROVISIONS.  ANY TERMINATION OF THE EMPLOYEE’S
EMPLOYMENT UNDER THIS AGREEMENT OR OF THIS AGREEMENT WILL NOT AFFECT THE BENEFIT
PROVISIONS OF SECTION 3 OR


 


6

--------------------------------------------------------------------------------



 


4, WHICH WILL, IF RELEVANT, SURVIVE ANY SUCH TERMINATION AND REMAIN IN FULL
FORCE AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


11   OTHER RIGHTS.  EXCEPT AS PROVIDED IN SECTIONS 3(C) AND 18, NOTHING HEREIN
SHALL BE CONSTRUED AS LIMITING, RESTRICTING OR ELIMINATING ANY RIGHTS THE
EMPLOYEE MAY HAVE UNDER ANY PLAN, CONTRACT OR ARRANGEMENT TO WHICH THE EMPLOYEE
IS A PARTY OR IN WHICH THE EMPLOYEE IS A VESTED PARTICIPANT; PROVIDED, HOWEVER,
THAT ANY TERMINATION PAYMENTS REQUIRED HEREUNDER WILL BE IN LIEU OF ANY
SEVERANCE BENEFITS TO WHICH THE EMPLOYEE MAY BE ENTITLED UNDER A SEVERANCE PLAN
OR ARRANGEMENT OF LEESPORT, THE BANK, AN AFFILIATE OF EITHER, OR AN ENTITY WHICH
IS THE SUCCESSOR OF ANY OF THEM OR AN AFFILIATE THEREOF; AND PROVIDED FURTHER,
THAT IF THE BENEFITS UNDER ANY SUCH PLAN OR ARRANGEMENT MAY NOT LEGALLY BE
ELIMINATED, THEN THE PAYMENTS HEREUNDER WILL BE CORRESPONDINGLY REDUCED IN SUCH
EQUITABLE MANNER AS THE BOARD OF DIRECTORS OF LEESPORT MAY DETERMINE.


 


12.  NO MITIGATION OR OFFSET.  THE EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE
THE AMOUNT OF ANY PAYMENT OR BENEFIT PROVIDED FOR IN THIS AGREEMENT BY SEEKING
EMPLOYMENT OR OTHERWISE; NOR SHALL ANY AMOUNTS OR BENEFITS PAYABLE OR PROVIDED
HEREUNDER BE REDUCED IN THE EVENT THE EMPLOYEE DOES SECURE EMPLOYMENT.


 


13.  VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISIONS OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT, WHICH WILL REMAIN IN FULL FORCE AND EFFECT.


 


14.  APPLICABLE LAW.  EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.


 


15.  NUMBER.  WORDS USED HEREIN IN THE SINGULAR SHALL BE CONSTRUED AS BEING USED
IN THE PLURAL, AS THE CONTEXT REQUIRES, AND VICE VERSA.


 


16.  HEADINGS.  THE HEADINGS OF THE SECTIONS AND SUBSECTIONS OF THIS AGREEMENT
ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OR LIMIT THE SCOPE OR INTENT OF ANY OF THE PROVISIONS OF THIS
AGREEMENT.


 


17.  REFERENCES TO ENTITIES.  ALL REFERENCES TO LEESPORT SHALL BE DEEMED TO
INCLUDE REFERENCES TO THE BANK, OR ANY AFFILIATE OF EITHER, AS APPROPRIATE IN
THE RELEVANT CONTEXT, AND VICE VERSA; PROVIDED, HOWEVER, THAT THIS SECTION SHALL
NOT BE CONSTRUED IN A MANNER THAT RESULTS IN A DETERMINATION THAT A TRANSACTION
CONSTITUTES A CHANGE IN CONTROL UNLESS SUCH TRANSACTION IS LITERALLY DESCRIBED
IN THE DEFINITION OF SUCH TERM.


 


18.  EFFECTIVE DATE; TERMINATION OF PRIOR AGREEMENTS.  THIS AGREEMENT SHALL
BECOME EFFECTIVE IMMEDIATELY UPON THE EXECUTION AND DELIVERY OF THE SAME BY THE
PARTIES HERETO.  UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT, ANY PRIOR
AGREEMENT RELATING TO THE SUBJECT MATTER HEREOF WILL BE DEEMED AUTOMATICALLY
TERMINATED AND BE OF NO FURTHER FORCE OR EFFECT.


 


19.  WITHHOLDING FOR TAXES.  ALL AMOUNTS AND BENEFITS PAID OR PROVIDED HEREUNDER
SHALL BE SUBJECT TO WITHHOLDING FOR TAXES AS REQUIRED BY LAW.


 


7

--------------------------------------------------------------------------------



 


20.  NONSOLICITATION OF EMPLOYEES AND CUSTOMERS.  DURING THE PERIOD OF TIME THAT
ANY PAYMENTS AND BENEFITS ARE TO BE PROVIDED TO EMPLOYEE UNDER SECTION 3, THE
EMPLOYEE SHALL REFRAIN FROM DIRECTLY OR INDIRECTLY SOLICITING FOR EMPLOYMENT OR
BUSINESS RELATIONSHIP PURPOSES PERTAINING TO THE FINANCIAL SERVICES BUSINESS OF
LEESPORT OR THE BANK EMPLOYEES OR CUSTOMERS OF LEESPORT, THE BANK OR ANY
AFFILIATE OF EITHER OR ANY SUCCESSOR TO EITHER AS OF THE DATE OF THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT.  IN THE EVENT OF A BREACH OF THIS SECTION, THE
EMPLOYEE’S RIGHT TO PAYMENTS AND BENEFITS UNDER SECTIONS 3 AND 4 SHALL
IMMEDIATELY TERMINATE.  LEESPORT OR ANY SUCCESSOR SHALL BE ENTITLED TO RECOVER
ANY PAYMENTS OR BENEFITS MADE FOLLOWING THE COMMENCEMENT OF THE PROHIBITED
CONDUCT, BUT BEFORE DISCOVERY OF THE SAME, AND MAY COMMENCE AN ACTION IN ANY
COURT OF COMPETENT JURISDICTION FOR SUCH ADDITIONAL LEGAL AND EQUITABLE RELIEF
AS IT MAY DEEM NECESSARY OR APPROPRIATE TO RECOVER DAMAGES INCURRED BY REASON OF
SUCH CONDUCT AND TO PRECLUDE CONTINUED VIOLATION OF THIS SECTION.


 

 

LEESPORT FINANCIAL CORP.

 

 

 

 

By:

/s/ Robert D. Davis

 

      Robert D. Davis

 

 

      President and Chief Executive Officer

 

 

 

 

 

 

 

Attest:

/s/ Jenette L. Eck

  (SEAL)

 

      Corporate Secretary

 

 

 

 

 

 

 

 

LEESPORT BANK

 

 

 

 

By:

/s/ Robert D. Davis

 

 

      Robert D. Davis

 

 

      President and Chief Executive Officer

 

 

 

 

 

 

 

Attest:

/s/ Jenette L. Eck

  (SEAL)

 

      Corporate Secretary

 

 

 

 

Witness:

 

 

 

 

/s/ Edward C. Barrett

 

/s/  Terry Favilla

  (SEAL)

 

      Terry Favilla

 

 

8

--------------------------------------------------------------------------------
